Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00644-CR

                                Elton Anthony BRANCH,
                                        Appellant

                                            v.

                                  The STATE of Texas

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR7555
                         Honorable Ray Olivarri, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 5, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice